Exhibit 10.10

CHANGE OF CONTROL

EMPLOYMENT AGREEMENT

This Agreement, by and between Electronic Data Systems Corporation, a Delaware
Corporation, its successors and assigns (“Company”), and Charles S. Feld
(“Executive”), which supersedes and replaces all Change of Control Employment
Agreements previously executed between Company and Executive (which previous
Agreements Executive acknowledges are of no further force or effect), is dated
as of February 1, 2007 (“Agreement”).

The Compensation and Benefit Committee of the Company’s Board of Directors, on
behalf of the Board of Directors of the Company (“Board”), has determined it is
in the best interests of the Company and its shareholders to assure the Company
will have the continued dedication of Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control. The Board believes it
is imperative to diminish the inevitable distraction of Executive by virtue of
the personal uncertainties and risks created by a pending or threatened Change
of Control and to encourage Executive’s full attention and dedication to the
Company currently and in the event of any threatened or pending Change of
Control. Therefore, in order to accomplish these objectives, the Compensation
and Benefit Committee of the Board has caused the Company to enter into this
Agreement.

The parties hereby agree as follows:

1. Effect of Agreement.

Unless and until there occurs, during the Term of this Agreement, a Change of
Control or a termination or resignation of Executive’s employment in
anticipation of a Change of Control as contemplated by Section 3, this Agreement
shall have no effect and shall not provide any rights or benefits to Executive.
Similarly, unless and until there occurs, during the Term of this Agreement, a
Change of Control or a termination or resignation of Executive’s employment in
anticipation of a Change of Control as contemplated by Section 3, and unless
contrary to applicable law or the terms of a written contract executed by and/or
approved by the Chief Executive Officer of the Company, employment with the
Company remains of an indefinite term and may be ended, with or without cause,
at any time by either Executive or the Company, with or without previous notice.

2. Terms of Employment.

This Section 2 sets forth the terms and conditions on which the Company agrees
to employ Executive during the period (the “Protected Period”) beginning on the
first day during the Term of this Agreement on which a Change of Control occurs
and ending on the second anniversary of that date, or such earlier date as
Executive’s employment terminates as contemplated by Section 3.

 

1



--------------------------------------------------------------------------------

(A) Position and Duties.

(1) During the Protected Period, Executive’s services shall be performed at the
office where Executive was employed immediately preceding the date of the Change
of Control or any office or location less than 50 miles from such office, unless
Executive is on international assignment on the date of the Change of Control
and is relocated as a result of Executive’s being repatriated pursuant to the
terms of Executive’s international assignment agreement as in effect before the
date of the Change of Control.

(2) During the Protected Period, Executive agrees to devote reasonable attention
and time during normal business hours (except when on authorized vacation,
holidays or sick leave) to the business and affairs of the Company, and, to the
extent necessary to discharge the responsibilities assigned to Executive, to use
Executive’s reasonable best efforts to perform faithfully and efficiently such
responsibilities; provided, that Executive may (A) contingent upon obtaining all
required approvals, serve on corporate, civic or charitable boards and
committees, (B) fulfill speaking engagements, and (C) manage personal
investments, so long as such activities do not significantly interfere with the
performance of Executive’s responsibilities as an employee of the Company; and
provided, further, that to the extent that any such activities have been
conducted by Executive before the date of the Change of Control, the continued
conduct of such activities after the date of the Change of Control shall not be
deemed to significantly interfere with the performance of Executive’s
responsibilities to the Company.

(B) Compensation.

(1) Base Salary. During the Protected Period, Executive shall continue to
receive the same annual base salary Executive was receiving immediately
preceding the date of the Change of Control. Executive shall be paid at such
intervals as the Company pays executive salaries generally. During the Protected
Period, Executive’s annual base salary shall be reviewed for possible increase
at least annually, beginning no more than 12 months after the last such annual
review prior to the date of the Change of Control.

(2) Incentive Compensation. Executive shall remain eligible to receive the same
annual target bonus (as a percentage of base salary) and other forms of
short-term incentive compensation. In addition, during the Protected Period,
Executive shall remain eligible to participate in all long-term, stock-based and
other incentive plans, practices, policies and programs generally applicable to
peer executives of the Company.

 

2



--------------------------------------------------------------------------------

(3) Savings and Retirement Plans. During the Protected Period, Executive shall
remain eligible to participate in the savings and retirement plans, practices,
policies and programs generally applicable to peer executives of the Company.
Without limiting the generality of the foregoing, Executive shall continue to
participate in the EDS Supplemental Executive Retirement Plan.

(4) Welfare Benefit Plans. During the Protected Period, Executive and/or
Executive’s eligible dependents, as the case may be, shall remain eligible to
participate in and receive benefits under welfare benefit plans, practices,
policies and programs provided by the Company (including without limitation
medical, prescription drug, dental, vision, disability, life insurance,
accidental death and dismemberment, and travel accident insurance plans and
programs) to the extent generally applicable to peer executives of the Company.

(5) Expenses. During the Protected Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in accordance with the policies, practices and procedures of the Company to the
extent generally applicable to peer executives of the Company.

(6) Fringe Benefits. During the Protected Period, Executive shall be entitled to
fringe benefits in accordance with the plans, practices, programs and policies
of the Company to the extent generally applicable to peer executives of the
Company.

(7) Vacation. During the Protected Period, Executive shall be entitled to paid
vacation in accordance with the plans, policies, programs and practices of the
Company as in effect for Executive immediately preceding the date of the Change
of Control.

3. Termination of Employment.

(A) By the Company. The Company may terminate Executive’s employment during the
Protected Period for Cause or without Cause.

(B) By Executive. Executive may terminate employment during the Protected Period
for Good Reason or without Good Reason.

(C) Termination or Resignation In Anticipation of a Change of Control.

(1) Termination In Anticipation of a Change of Control. Despite anything in this
Agreement to the contrary, if (a) a Change of Control occurs, (b) Executive’s
employment with the Company is terminated by the Company before the Change of
Control occurs in a manner and under circumstances that would be considered a
termination by the

 

3



--------------------------------------------------------------------------------

Company without Cause if it had occurred during the Protected Period, and
(c) the Company cannot reasonably demonstrate such termination of employment was
not at the request of a third party that had taken steps reasonably calculated
to effect the Change of Control or otherwise did not arise in connection with or
in anticipation of the Change of Control, then such termination shall be treated
for all purposes of this Agreement as a termination by the Company without Cause
during the Protected Period, which will entitle Executive to receive, on the
later of such Change of Control or such termination, the unconveyed payments and
benefits described in Section 4 (Obligations of the Company upon Termination).

(2) Resignation In Anticipation of a Change of Control. Despite anything in this
Agreement to the contrary, if: (a) a Change of Control occurs, (b) Executive
resigns for Good Reason either prior to or within 30 days following a Change of
Control on the basis that events occurring prior to the Change of Control would
have enabled him to terminate his employment for Good Reason had such events
occurred during the Protected Period, and (c) the Company cannot reasonably
demonstrate the events occurring prior to the Change of Control, that would have
enabled him to terminate his employment for Good Reason had such events occurred
during the Protected Period, were not taken at the request of a third party that
had taken steps reasonably calculated to effect the Change of Control or
otherwise did not arise in connection with or in anticipation of the Change of
Control (e.g., Executive’s role is reduced three months prior to a Change of
Control, but the Company cannot reasonably demonstrate that such reduction in
role was not at the request of an acquiring entity or was otherwise unrelated to
an anticipated Change of Control), then such resignation shall be treated for
all purposes of this Agreement as a resignation for Good Reason during the
Protected Period, which will entitle Executive to receive, on the later of such
Change of Control or such resignation, the unconveyed payments and benefits
described in Section 4 (Obligations of the Company upon Termination).

4. Obligations of the Company upon Termination.

(A) If, during the Protected Period, the Company involuntarily terminates
Executive’s employment other than for Cause (excluding termination for death or
Disability) or Executive voluntarily terminates employment for Good Reason and
Executive executes a separation agreement substantially in the form attached
hereto as Exhibit “A” (“Separation Agreement”) (which will include amongst its
other terms an agreement by Executive to release and/or waive any and all
existing claims he/she may have against the Company) that becomes effective and
binding:

(1) the Company shall pay to Executive, within 30 days after the Date of
Termination, or if later, within 5 days of the Separation Agreement signed by
Executive becoming legally effective, the following:

(a) a lump sum payment equal to Executive’s accrued, but unpaid base salary
through the date of termination, less all applicable deductions;

 

4



--------------------------------------------------------------------------------

(b) a lump sum payment equivalent to 2.99 times Executive’s final annual base
salary, less all applicable deductions;

(c) a lump sum payment equivalent to 2.99 times Executive’s annual performance
bonus target as approved by the Compensation and Benefits Committee of EDS’
Board of Directors for the year in which he/she is terminated, less all
applicable deductions;

(d) excluding any performance based deferred stock units as well as any
performance based restricted stock units, all deferred EDS stock units,
restricted stock units, and/or stock options awarded to Executive that remain
unvested on the date of termination shall immediately vest, shall immediately be
freed of any restrictions regarding their sale or transfer (other than any such
restrictions arising by operation of law or pursuant to the terms of any
applicable deferral plan), and with regard to all stock options, other than
those stock options awarded to Executive on January 9, 2004, as part of the
acquisition of The Feld Group, Inc., they shall be exercisable for a period of
one (1) year from the date of termination. With respect to those stock options
awarded to Executive as part of the acquisition of The Feld Group, Inc., they
shall be exercisable for the full term of the award as defined in the grant
agreement; and

(e) with regard to any performance based deferred stock units or performance
based restricted stock units1 awarded to Executive that remain unvested on the
date of termination, the Target Award of such grants (as defined in the
applicable award agreement(s)) shall immediately vest and shall immediately be
freed of any restrictions regarding their sale or transfer (other than any such

--------------------------------------------------------------------------------

1

It is expressly acknowledged and agreed that the term “performance based
restricted stock units” referenced in Section 4(a)(1)(e) above includes any
performance based restricted stock units previously awarded to Executive
pursuant to an agreement containing language indicating that an “existing change
of control agreement” shall have no force or effect on such stock units. Indeed,
it is further acknowledged and agreed that any language contained in existing
performance restricted stock unit award agreements between the parties
indicating that an “existing change of control agreement” shall have no force or
effect on such stock units is null and void and of no further force or effect.

 

5



--------------------------------------------------------------------------------

restrictions arising by operation of law or pursuant to the terms of any
applicable deferral plan). For purposes of this Agreement, the term performance
based deferred stock unit or performance based restricted stock unit shall mean
deferred or restricted stock units, as applicable, awarded to Executive pursuant
to a grant agreement specifying that the actual number of stock units to
ultimately be awarded at the end of the performance period is contingent upon
specified criteria related to EDS’ performance.

(B) If Executive’s employment is involuntarily terminated for Cause during the
Protected Period, the Company shall provide to Executive his/her accrued, but
unpaid base salary through the date of termination, less all applicable
deductions, and shall have no other severance and/or separation obligations to
Executive pursuant to the terms of this Agreement. If Executive voluntarily
terminates his/her employment during the Protected Period other than for Good
Reason, the Company shall pay his/her accrued, but unpaid base salary through
the date of termination, less all applicable deductions, and shall have no other
severance and/or separation obligations to Executive pursuant to the terms of
this Agreement. If Executive’s employment is terminated due to Executive’s death
or Disability during the Protected Period, the Company shall provide to
Executive his/her accrued, but unpaid base salary through the date of
termination, less all applicable deductions, and, with respect to any deferred
stock units, restricted stock units or stock options awarded to Executive, the
disposition of such awards upon termination of employment due to death or
Disability shall be determined pursuant to the specific provisions of each
individual award agreement; otherwise, the Company shall have no other severance
and/or separation obligations to Executive pursuant to the terms of this
Agreement.

(C) Notwithstanding any provision in this Agreement to the contrary, this
Agreement will be interpreted, applied and to the minimum extent necessary,
unilaterally amended by EDS, so that the Agreement does not fail to meet, and is
operated in accordance with, the requirements of Section 409A of the Internal
Revenue Code.

5. Exclusivity of Benefits.

If Executive receives pay or benefits pursuant to this Agreement, Executive
understands and acknowledges he/she shall not be eligible to receive any
additional pay or benefits pursuant to his/her Executive Severance benefit
Agreement or any other form of severance and/or separation pay or benefits from
the Company, except as may otherwise expressly and specifically be provided for
pursuant to the terms of a subsequently entered into agreement between the
Company and Executive. Further, if Executive receives pay or benefits pursuant
to this Agreement, Executive understands and acknowledges the compensation,
benefits and other consideration provided hereunder shall constitute his/her
sole

 

6



--------------------------------------------------------------------------------

and exclusive rights to any payments or benefits from EDS, and Executive shall
receive no consideration or benefits other than those expressly granted herein,
except for benefits to which he/she may be entitled, if any: (i) under any EDS
plan qualified under Section 401(a) of the Internal Revenue Code, including the
EDS Retirement Plan and EDS 401(k) Plan; (ii) under the EDS Benefit Restoration
Plan or EDS Supplemental Executive Retirement Plan (“SERP”); (iii) under the EDS
Executive Deferral Plan; (iv) pursuant to any indemnification agreements between
Executive and EDS; or (v) under any applicable directors and officers or other
liability insurance policies.

6. Certain Additional Payments by the Company.

(A) If any Payment is subject to the Excise Tax, then the Company shall pay the
Executive a Gross-Up Payment (regardless of whether the Executive’s employment
has terminated). Notwithstanding the foregoing, if the Parachute Value of all
Payments does not exceed 110% of the Safe Harbor Amount, then the Company shall
not pay the Executive a Gross-Up Payment, and the Payments due under this
Agreement shall be reduced so that the Parachute Value of all Payments, in the
aggregate, equals the Safe Harbor Amount; provided, that if even after all
Payments due hereunder are reduced to zero, the Parachute Value of all Payments
would still exceed the Safe Harbor Amount, then no reduction of any Payments
shall be made. The reduction of the Payments due hereunder, if applicable, shall
be made by first reducing the payments under Section 4(A)(1)(b), (c), (d) and/or
(e), in that order, unless an alternative method of reduction is elected by the
Executive, subject to approval by the Company, and in any event shall be made in
such a manner as to maximize the economic present value of all Payments actually
made to the Executive, determined by the Accounting Firm as of the date of the
Change of Control for purposes of Section 280G of the Code using the discount
rate required by Section 280G(d)(4) of the Code.

(B) All determinations required to be made under this Section 6, including
whether and when Gross-Up Payments are required and the amount of such Gross-Up
Payments, whether and in what manner any Payments are to be reduced pursuant to
the second sentence of Section 6(A), and the assumptions to be utilized in
arriving at such determinations, shall be made by the Accounting Firm, and shall
be binding upon the Company and the Executive, except to the extent the Internal
Revenue Service or a court of competent jurisdiction makes an inconsistent final
and binding determination. The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days after
receiving notice from the Executive that there has been a Payment or such
earlier time as may be requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment that
becomes due pursuant to this Section 6 shall be paid by the Company to the
Executive within five days

 

7



--------------------------------------------------------------------------------

of the receipt of the Accounting Firm’s determination, or, if later, at least 20
business days before the Executive is obligated to pay the related Excise Tax.
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments that will not have been made by the Company
should have been made (an “Underpayment”). In the event the Accounting Firm
determines that there has been an Underpayment or the Executive is required to
make a payment of any Excise Tax as a result of a claim described in
Section 6(C), then the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Executive.

(C) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Executive is informed
in writing of such claim. The Executive shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that the Company desires to contest such claim,
the Executive shall:

(1) give the Company any information reasonably requested by the Company
relating to such claim,

(2) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(3) cooperate with the Company in good faith in order effectively to contest
such claim, and

(4) permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
After-Tax basis, for any Excise Tax or Taxes imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 6(C), the Company shall control

 

8



--------------------------------------------------------------------------------

all proceedings taken in connection with such contest, and, at its sole
discretion, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the applicable taxing authority in respect of such
claim and may, at its sole discretion, either direct the Executive to pay the
Taxes claimed and sue for a refund or contest the claim in any permissible
manner, and the Executive agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company shall determine; provided, however,
that, if the Company directs the Executive to pay such claim and sue for a
refund, the Company shall advance the amount of such payment to the Executive,
on an interest-free basis, and shall indemnify and hold the Executive harmless,
on an After-Tax basis, from any Excise Tax or Taxes imposed with respect to such
advance or with respect to any imputed income in connection with such advance;
and provided, further, that any extension of the relevant statute of limitations
is limited solely to such contested amount. Furthermore, the Company’s control
of the contest shall be limited to issues with respect to which the Gross-Up
Payment would be payable hereunder, and the Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

(D) If, at any time after receiving a Gross-Up Payment or an advance pursuant to
Section 6(C), the Executive receives any refund of the associated Excise Tax,
the Executive shall (subject to the Company’s having complied with the
requirements of Section 6(C), if applicable) promptly pay to the Company the
amount of such refund, together with any interest paid or credited thereon net
of all Taxes applicable thereto. If, after the Executive receives an advance
pursuant to Section 6(C), a determination is made that the Executive is not
entitled to any refund with respect to such claim and the Company does not
notify the Executive in writing of its intent to contest such denial of refund
prior to the expiration of 30 days after such determination, then such advance
shall be forgiven and shall not be required to be repaid, and the amount of any
Gross-Up Payment owed to the Executive shall be reduced (but not below zero) by
the amount of such advance.

(E) Notwithstanding any other provision of this Section 6, the Company may, in
its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Executive, all or
any portion of any Gross-Up Payment, and the Executive hereby consents to such
withholding.

(F) Any other liability for unpaid or unwithheld Excise Taxes, other than those
described above, is borne exclusively by the Company, in accordance with Code
Section 3403. The assumption of such liability by

 

9



--------------------------------------------------------------------------------

the Company shall not in any manner relieve the Company of any of its
obligations under Section 6 of the Agreement.

7. Successors.

(A) This Agreement is personal to Executive and shall not be assignable by
Executive other than by will or the laws of descent and distribution.

(B) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Except as provided in Section 7(C), without the
prior written consent of Executive, this Agreement shall not be assignable by
the Company.

(C) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

8. Miscellaneous.

(A) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. Except as provided in Paragraph 4(c) above, this
Agreement may not be amended or modified other than by a written agreement that
is specifically identified as an amendment of this Agreement and executed by the
Executive and the Chief Executive Officer of the Company.

(B) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to Executive:

Charles S. Feld

[address]

If to the Company:

Telecommunications Number: (972) 605-1926

5400 Legacy Drive H3-1A-58

Plano, Texas 75024

 

10



--------------------------------------------------------------------------------

Attention: Michael E. Paolucci

Vice President, Global Compensation & Benefits

With a copy to:

Telecommunications Number (972) 605-0791

5400 Legacy Drive H3-3A-05

Plano, Texas 75024

Attention: Nick Linn

Vice President, Labor & Employment

or to such other address as either party shall have furnished to the other in
writing. Notice and communications shall be effective when actually received by
the addressee.

(C) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(D) The Company may withhold from any amounts payable under this Agreement such
Taxes as shall be required to be withheld pursuant to any applicable law or
regulation.

9. Certain Definitions.

The following terms shall have the meanings set forth below for purposes of this
Agreement.

“Accounting Firm” means any law firm or the certified public accounting firm
among those regularly consulted by the Company during the twelve-month period
prior to the date of the Change of Control.

“After-Tax” means after taking into account all applicable Taxes and Excise Tax.

“Board” has the meaning set forth in the second paragraph of this Agreement.

“Cause” means Executive has (a) been convicted of, or pleaded guilty to, a
felony involving theft or moral turpitude; (b) willfully and materially failed
to follow EDS’ lawful and appropriate policies, directives or orders applicable
to employees holding comparable positions, which failure results in significant
harm to EDS (recognizing Executive shall not be obligated to follow policies,
directives or orders that are unethical or would require Executive to violate
his/her duties and/or obligations to EDS, their Board of Directors, or their
shareholders); (c) willfully and intentionally destroyed or stolen EDS property
or falsified EDS documents; (d)

 

11



--------------------------------------------------------------------------------

willfully and materially violated the EDS Code of Business Conduct, which
violation results in significant harm to EDS or (e) engaged in conduct that
constitutes willful gross neglect with respect to employment duties, which
conduct results in significant harm to EDS. For purposes of the definition of
Cause, no act or failure to act on the part of the Executive shall be considered
“willful” unless it is done, or omitted to be done, by the Executive
intentionally, in bad faith and without reasonable belief that the Executive’s
action or omission was in the best interest of EDS.

“Change of Control” means the happening of any of the events described in
sub-sections (a) through (d) below:

(a) the acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 50 percent of either
(1) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (2) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, that for
purposes of this subsection (a), the following acquisitions shall not constitute
a Change of Control: (A) any acquisition directly from the Company; (B) any
acquisition by the Company or a Subsidiary of the Company; (C) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or a Subsidiary of the Company; or (D) any acquisition by any
corporation pursuant to a transaction that complies with clauses (1), (2) and
(3) of subsection (c) of this definition;

(b) individuals who, as of the date of this Agreement, constitute the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board; provided, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(c) consummation by the Company of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets or stock of another corporation (a
“Business Combination”), in each case, unless, following such Business
Combination:

 

12



--------------------------------------------------------------------------------

(1) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including without limitation a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be,

(2) no Person (excluding the Company, a Subsidiary of the Company, any
corporation resulting from a Business Combination or any employee benefit plan
(or related trust) thereof) beneficially owns, directly or indirectly, 40
percent or more of the then-outstanding shares of common stock of the
corporation resulting from such Business Combination or 40 percent or more of
the combined voting power of the then-outstanding voting securities entitled to
vote generally in the election of directors of such corporation, except to the
extent that such ownership existed prior to the Business Combination and,

(3) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination.

“Code” means the Internal Revenue Code of 1986, as amended.

“Disability” means the absence of the Executive from the Executive’s duties with
the Company on a full-time basis for 180 consecutive business days as a result
of incapacity due to mental or physical illness or injury that is determined to
be total and permanent by a physician selected by the Company or its insurers
and acceptable to the Executive or the Executive’s legal representative.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

13



--------------------------------------------------------------------------------

“Excise Tax” means the excise tax imposed by Section 4999 of the Code, together
with any interest or penalties imposed with respect to such excise tax.

“Good Reason” means: (i) reducing Executive’s base salary or annual target bonus
(as a percentage of base salary), excluding an inadvertent error not made in bad
faith and which is remedied promptly by the Company after receipt of notice
thereof by Executive; (ii) requiring Executive to be based at any office or
location that is more than fifty (50) miles from Executive’s principal work
location immediately preceding the date of the Change of Control, unless
Executive is on international assignment on the date of the Change of Control
and is relocated as a result of Executive’s being repatriated pursuant to the
terms of Executive’s international assignment agreement as in effect before the
date of the Change of Control; or (iii) reducing Executive’s title, position,
authority, duties or responsibilities in a manner inconsistent with Executive’s
role immediately preceding the Change of Control (including, for example, if,
following a Change of Control that results from a Business Combination, the
chief financial officer (CFO) of the Company prior to such Change of Control is
not placed in the position of CFO of the acquiring or successor entity, but is
instead placed in a divisional or subsidiary CFO role, that would constitute
“Good Reason”), excluding an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof by Executive.

“Gross-Up Payment” means an amount such that, after payment by the Executive of
all Taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, (i) any income and FICA taxes (and any
interest and penalties imposed with respect thereto) and (ii) Excise Tax imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made, and state and
local income taxes at the highest marginal rate of taxation in either the state
and locality of the Executive’s place of employment at the time of the Change in
Control or in the state and locality of residence at the time or times of
payment, as applicable, net of the maximum reduction in federal income taxes
that could be obtained from the deduction of the state and local taxes.

“Parachute Value” of a Payment means the present value as of the date of the
change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for

 

14



--------------------------------------------------------------------------------

purposes of determining whether and to what extent the Excise Tax will apply to
such Payment.

“Payment” means any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
the Executive, whether paid or payable pursuant to this Agreement or otherwise.

“Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

“Protected Period” has the meaning set forth in the first sentence of Section 2.

“Safe Harbor Amount” means 2.99 times the Executive’s “base amount,” within the
meaning of Section 280G(b)(3) of the Code.

“Subsidiary” of an entity means any corporation, partnership, joint venture,
limited liability company, or other entity or enterprise of which the first
entity owns or controls, directly or indirectly, 50% or more of the outstanding
shares of stock normally entitled to vote for the election of directors, or of
comparable equity participation and voting power.

“Taxes” means all federal, state, local and foreign income, excise, social
security and other taxes, other than the Excise Tax, and any associated interest
and penalties.

“Term of this Agreement” means the period beginning on the date of this
Agreement and ending on December 31, 2010.

“Underpayment” has the meaning set forth in Section 6(B).

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

EXECUTIVE:     EDS: /S/ CHARLES S. FELD     /S/ MICHAEL H. JORDAN Charles S.
Feld     By:  

Michael H. Jordan

Chairman of the Board and Chief Executive Officer

Dated: February 21, 2007     Dated: February 21, 2007

 

15



--------------------------------------------------------------------------------

Exhibit A

FORM OF SEPARATION AGREEMENT

AGREEMENT BETWEEN

ELECTRONIC DATA SYSTEMS CORPORATION

AND

CHARLES S. FELD

This Agreement between EDS (hereinafter defined), and Charles S. Feld
(“Executive”) is entered into effective as of the Effective Date (hereinafter
defined).

I. RECITALS

1. Executive has been employed as an executive of EDS and in such capacity has
had access to and has obtained trade secrets, and highly confidential business,
technological, customer, and strategic information, as well as business and
other proprietary information relating to the internal affairs of EDS.

2. Pursuant to the terms of this Agreement, Executive will receive substantial
compensation and other benefits that otherwise would not be available to
him/her.

3. It is the desire of both parties that Executive’s separation be amicable.

4. As set forth below, EDS is providing the Executive benefits of substantial
value under this Agreement, and Executive agrees to be strictly bound by the
terms hereof.

THEREFORE, in order to set forth the terms, conditions and covenants upon which
the parties have agreed, EDS and Executive agree as follows:

II. CERTAIN DEFINITIONS

1. “EDS” shall mean Electronic Data Systems Corporation, a Delaware corporation,
all its direct and indirect subsidiaries, all its affiliated entities, and all
its successors and assigns, and the employees, agents, attorneys, officers and
directors of each of them.

2. “EDS Information” shall mean all business information, technological
information, intellectual property, trade secrets, customer and other
confidential information belonging to EDS or relating to EDS’ internal affairs,
or information relating to its business, technology and customers which is not
readily available to the general public.

3. The term “Participate” shall mean lending one’s name to, acting as a
consultant or advisor to, being retained or employed by, or acquiring any direct
or indirect interest in any business or enterprise, whether as a stockholder,
partner, officer, director, employee

 

16



--------------------------------------------------------------------------------

or otherwise (other than by ownership of less than five percent of the stock of
a publicly-held corporation).

4. The term “Effective Date” shall be the date seven days after Executive signs
this Agreement on the signature page below.

III. TERMS

1. Resignation. Effective as of the close of business on                  ,
20    , Executive shall resign from all positions held by him/her at EDS
(including without limitation any positions as an officer and/or director), and
from all positions he/she holds on behalf of EDS (e.g., external board
memberships).

2. Non-Competition and Other Conduct. Executive acknowledges and agrees that
under the terms and the provisions of this Agreement, and in consideration for
compliance with the terms, conditions and covenants hereunder, he/she will
receive benefits from EDS that would not otherwise be available to him/her, and
that such benefits are substantial and material. Executive further acknowledges
and agrees that in the course of his/her employment with EDS he/she has been
entrusted with, and been privy to, sensitive, privileged and confidential EDS
Information, and as an executive of EDS has participated in the legal affairs,
management, strategic planning and development of the business and services of
EDS, the analysis of the needs and requirements of EDS’ customers, and other
similar matters that, if discussed, communicated, or disclosed to third parties
or used in competition with EDS, would be highly detrimental to EDS. In
addition, Executive has been entrusted with, and has obtained, other EDS
Information. Accordingly, Executive agrees to the following provisions and
covenants:

2.1 Non-Competition. For six (6) months following Executive’s resignation from
EDS he/she will not (without EDS’ express written waiver), directly or
indirectly, engage in the following conduct wherever EDS is marketing or
providing its services or products:

a. Participate in any activity as or for a competitor of EDS, which is the same
or similar to the activities in which Executive was involved at EDS;

b. Hire, attempt to hire or assist any other person or entity in hiring or
attempting to hire an employee of EDS, or any person who was an EDS employee
within the preceding six-month period;

c. Solicit, in competition with EDS, the business of any EDS customer or any
entity whose business EDS was actively soliciting during the preceding six-month
period;

d. Consult with or accept employment with any existing or prospective customer,
contractor, alliance partner or venture partner of EDS with respect to any
matters or transactions in which EDS has an economic or financial interest (for
purposes

 

17



--------------------------------------------------------------------------------

of this Subsection 2.1d., prospective customer, contractor, alliance partner or
venture partner means any person or entity to or with which EDS is proposing or
negotiating any business relationship);

e. Participate voluntarily with any person or entity that is involved in a
potential or existing business or legal dispute with EDS, including but not
limited to litigation, except as may be required by law.

With regard to the prohibitions contained in Subsections 2.1 of Section III of
this Agreement, EDS agrees it shall exercise good faith in considering
Executive’s requests for written waivers, and EDS agrees its decisions in that
regard shall be reasonable and based on rational business concerns and/or
judgment. In the event Executive wishes to request a waiver of any provision of
this Subsection 2.1, he/she shall do so in writing addressed to the General
Counsel of EDS.

2.2 Other Conduct. Executive will not discuss, disclose, communicate, or use for
any purpose any EDS Information. (By way of example and not by way of
limitation, absent written approval from EDS, Executive shall not publish any
books or articles related to his/her employment at EDS and shall not grant
interviews and/or make appearances related to his/her employment at EDS).
Executive also agrees that absent written approval by EDS, he/she shall make no
public statements nor publish in any form any information related to his/her
separation and/or pending separation from EDS. Executive further agrees he/she
will not commit any act or make any statement that is, or could reasonably be
interpreted as, detrimental to the business, reputation, or good will of EDS,
including disparaging or embarrassing EDS or its officers, directors, agents,
attorneys and other personnel, or discussing the internal or private business
affairs of EDS with any third parties. However, Subsection 2.2 shall not
prohibit Executive from communicating to third parties general information about
his/her duties and responsibilities while employed by EDS, general information
about EDS that is readily available to the general public, and general
information about the positions he/she held while employed by EDS. No later than
                 , 20    , Executive shall return to EDS all EDS property and
equipment, and, any and all documents (including all electronic material and
duplicate copies) and other tangible items of or containing EDS Information
which are in Executive’s possession, custody or control, or which come into
his/her possession, custody, or control after the Effective Date of this
Agreement. EDS and Executive acknowledge that nothing in this Agreement shall
preclude Executive from providing truthful testimony if mandated by subpoena or
court order to do so, or from cooperating fully with any request from a
governmental agency.

2.3 Remedies. If the scope of any provision contained in this Agreement is too
broad to permit enforcement of such provision to its full extent, then such
provision shall be reformed and/or modified to exclude the unenforceable
language, and enforced as reformed or modified to the maximum extent permitted
by law, in any proceedings brought to enforce such provision. Subject to the
provisions of the foregoing sentence, whenever possible, each provision of this
Agreement will be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
prohibited by or invalid under applicable law, such provision, to the extent

 

18



--------------------------------------------------------------------------------

of such prohibition or invalidity, shall be deemed not to be a part of this
Agreement, and shall not invalidate the remainder of such provision or the
remaining provisions of this Agreement. Executive understands and agrees that
EDS would be irreparably damaged in the event that the provisions of
Subsection 2 of Section III of this Agreement are violated, and agrees that EDS
shall be entitled (in addition to any other remedy to which it may be entitled,
at law or in equity) to an injunction or injunctions to redress breaches of this
Agreement and to specifically enforce the terms and provisions hereof. Executive
shall be responsible for reimbursing EDS for the costs and attorneys’ fees
associated with litigation pursuant to Subsection 2 of Section III of this
Agreement, provided EDS substantially prevails in such litigation.

3. Cooperation. Executive covenants and agrees that from and after the Effective
Date, he/she will cooperate fully with EDS, its officers, employees, agents,
affiliates and attorneys in the defense or prosecution of any lawsuit, dispute,
investigation or other legal proceedings or any preparation for any such
disputes or proceedings that may be anticipated or threatened (“Proceedings”).
Executive further covenants and agrees that he/she will cooperate fully with
EDS, its officers, employees, agents, affiliates and attorneys on any other
matter (“Matters”) related to EDS business during the period of Executive’s
employment with EDS. Executive also covenants and agrees that he/she will
cooperate fully with EDS, its officers, employees, agents, affiliates and
attorneys in responding to any form of media inquiry or in making any form of
public comment related to his/her employment at EDS, including, but not limited
to, his/her separation from EDS.

Such cooperation shall include providing true and accurate information or
documents concerning, or affidavits or testimony about, all or any matters at
issue in any Proceedings/Matters as shall from time to time be requested by EDS,
and shall be within the knowledge of Executive. Such cooperation shall be
provided by Executive without remuneration, but Executive shall be entitled to
reimbursement for all reasonable and appropriate expenses incurred by him/her in
so cooperating, including (by way of example and not by way of limitation)
airplane fares, hotel accommodations, meal charges and other similar expenses to
attend Proceedings/Matters outside of the city of Executive’s residence. In the
event Executive is made aware of any issue or matter related to EDS, is asked by
a third party to provide information regarding EDS, or is called other than by
EDS as a witness to testify in any matter related to EDS, Executive will notify
EDS immediately in order to give EDS a reasonable opportunity to respond and/or
participate in such Proceeding/Matter.

4. Compensation, Benefits and Other Consideration to be Received by Executive.
Following the Effective Date of this Agreement and subject to Executive’s
ongoing compliance with the terms, conditions, and covenants in this Agreement,
Executive shall be entitled to the following compensation, benefits and other
consideration to be paid or conveyed pursuant to the terms, conditions and
covenants in this Agreement, as set forth below:

a. Through                  , 20    , Executive shall continue to receive
his/her current annual base salary of $            per year, less all applicable
deductions;

 

19



--------------------------------------------------------------------------------

b. No later than                  , 20     (or as soon as practicable after the
Effective Date of this Agreement, whichever is later), EDS agrees to provide
Executive with a payment in the gross lump sum amount of $            , which is
equivalent to the sum of 2.99 times Executive’s final annual base salary
($            ) and 2.99 times Executive’s annual performance bonus target for
20    , less all applicable deductions;

c. As of the Effective Date of this Agreement, and excluding any performance
based deferred stock units as well as any performance based restricted stock
units, all deferred EDS stock units, restricted stock units, and/or stock
options awarded to Executive that remain unvested on the date of termination
shall as of the Effective Date of this Agreement vest and be freed of any
restrictions regarding their sale or transfer (other than any such restrictions
arising by operation of law or pursuant to the terms of any applicable deferral
plan), and with respect to all stock options that vest pursuant to this
subparagraph 4(c) other than those stock options awarded to Executive on
January 9, 2004, as part of the acquisition of The Feld Group, Inc., they shall
be exercisable for a period of one (1) year from the date of termination. With
respect to those stock options awarded to Executive as part of the acquisition
of The Feld Group, Inc., that vest pursuant to this subparagraph 4(c), they
shall be exercisable for the full term of the award as defined in the grant
agreement; and,

d. With respect to any performance based deferred stock units or performance
based restricted stock units awarded to Executive that remain unvested on the
date of termination, the Target Award of such grants (as defined in the
applicable award agreement(s)) shall immediately vest and shall immediately be
freed of any restrictions regarding their sale or transfer (other than any such
restrictions arising by operation of law or pursuant to the terms of any
applicable deferral plan). Therefore, Executive will vest in             [list
applicable award amounts that may vest as a result of a termination following a
Change of Control].

The foregoing compensation, benefits and other consideration to be received by
Executive constitute his/her sole and exclusive rights to any payments or
benefits from EDS, and Executive shall receive no consideration or benefits
other than those expressly granted herein, except for benefits to which he/she
may be entitled, if any: (i) under any EDS plan qualified under Section 401(a)
of the Internal Revenue Code, including the EDS Retirement Plan and EDS 401(k)
Plan, and COBRA benefits pursuant to Internal Revenue Code section 4980B;
(ii) under the EDS Benefit Restoration Plan or EDS Supplemental Executive
Retirement Plan (“SERP”); (iii) under the EDS Executive Deferral Plan;
(iv) pursuant to any indemnification agreements between Executive and EDS; or
(v) under any applicable directors and officers or other liability insurance
policies.

5. Complete Release. Executive agrees to release EDS from all claims or demands
Executive may have against EDS, including, but not limited to, any claims
related to Executive’s employment with EDS or separation from that employment
and any claims for attorney’s fees and costs. This Agreement includes, without
limitation, a release of

 

20



--------------------------------------------------------------------------------

any rights or claims Executive may have for monetary or other personal relief
under the Age Discrimination in Employment Act, as amended, which prohibits age
discrimination in employment (other than a claim challenging the validity of the
waiver of claims under the Age Discrimination in Employment Act); Title VII of
the Civil Rights Act of 1964, as amended, which prohibits discrimination in
employment based on race, color, national origin, religion or sex; the Americans
with Disabilities Act, as amended, which prohibits discrimination against
individuals with disabilities; the Fair Labor Standards Act, as amended, which
regulates matters regarding compensation; the Family and Medical Leave Act, as
amended, which regulates matters regarding certain types of leaves; or any other
federal, state or local laws or regulations that in any way relate to the
employment of individuals and/or prohibit employment discrimination of any form.
This Agreement also includes, without limitation, a release by Executive of any
related or unrelated wrongful discharge claims, contractual claims, tort claims
or any other actions. This Agreement covers both claims that Executive knows
about and those he/she may not know about. Executive expressly waives any right
to assert after signing this Agreement that any claim, demand, obligation, or
cause of action has through ignorance, oversight, or for any other reason, been
omitted from the scope of Subsection 5 of Section III of this Agreement.
Executive further promises never to file a lawsuit, demand, action or otherwise
assert any claims that are released in Subsection 5 of Section III of this
Agreement (other than a claim filed solely for the purpose of challenging the
validity of the waiver of claims under the Age Discrimination in Employment
Act).

This Agreement does not include a release of (i) Executive’s right, if any, to
benefits Executive may be entitled to under any EDS plan qualified under
Section 401(a) of the Internal Revenue Code, including the EDS Retirement Plan
and EDS 401(k) Plan, and COBRA benefits pursuant to Internal Revenue Code
section 4980B, (ii) any rights or claims Executive may have under the Age
Discrimination in Employment Act which arise after the date Executive signs this
Agreement, (iii) any rights pursuant to this Agreement, (iv) Executive’s right,
if any, to benefits Executive may be entitled to under the EDS Benefit
Restoration Plan or EDS Supplemental Executive Retirement Plan (“SERP”),
(v) Executive’s right, if any, to benefits Executive may be entitled to under
the EDS Executive Deferral Plan, (vi) any rights pursuant to any indemnification
agreements between Executive and EDS, or (vii) Executive’s right, if any, to
benefits Executive may be entitled to under any applicable directors and
officers or other liability insurance policies.

6. Non-Admission of Liability. By entering into this Agreement, EDS does not
admit it has done anything wrong.

7. Period for Review and Consideration of Agreement. Executive understands
he/she has been given a period of 21 days to review and consider this Agreement
before signing it. Executive further understands he/she may use as much of the
21 day period as he/she wishes prior to signing.

8. Encouragement to Consult with Attorney. Executive acknowledges he/she was
advised in writing to consult with an attorney before signing this Agreement.

 

21



--------------------------------------------------------------------------------

9. Executive’s Right to Revoke Agreement. Executive may revoke this Agreement
within seven days of signing it. Revocation must be made by delivering a written
notice of revocation to EDS. For the revocation to be effective, written notice
must be received by EDS no later than the close of business on the seventh day
after Executive signs this Agreement. If Executive revokes this Agreement, it
shall not be effective or enforceable and Executive will not receive the
benefits described in Subsection 4 of Section III or any other payments or
benefits from EDS, except those to which he/she otherwise is entitled by law.

10. Amendments. This Agreement may not be modified or amended, and there shall
be no waiver of its provisions, except by a written instrument executed by
Executive and a corporate officer of EDS.

11. Entire Agreement. This Agreement, in conjunction with Executive’s Offer
Letter dated December 30, 2003, Executive’s Indemnification Agreement,
Executive’s Severance Benefit Agreement, all written agreements Executive enters
into with EDS in connection with the EDS Executive Deferral Plan, as well as all
written agreements Executive enters into with EDS in connection with the Amended
and Restated 2003 Incentive Plan of Electronic Data Systems Corporation (and all
prior or subsequent amendments), which agreements, if any, are incorporated
herein by reference, constitute the entire agreement of the parties, and
supersede and prevail over all other prior agreements, understandings or
representations by or between the parties, whether oral or written, with respect
to Executive’s employment with EDS. To the extent provisions in this Agreement
directly conflict with provisions in the above-referenced agreements, the
provisions in this Agreement shall control.

12. Consequences of Executive’s Breach. Executive agrees that if he/she
violates, or fails to respect, honor and comply in a material way with any term,
condition or covenant herein, in addition to having its other legal and
equitable remedies, EDS is discharged and released from its obligations under
this Agreement, including, but not limited to, all obligations to provide any
unpaid or unconveyed salary, payments, benefits, or other remuneration described
in Subsection 4 of Section III of this Agreement; provided, however, if such
violation or failure is not intentional, willful, or grossly negligent, is
capable of being cured, and is cured to the reasonable satisfaction of EDS
within thirty (30) days after EDS has provided written notice to Executive of
such violation or failure, then EDS shall provide Executive any such unpaid or
uncoveyed salary, payments, benefits or other remuneration after the failure or
violation is so corrected or cured. Executive also recognizes and agrees that if
he/she does so violate any of the terms of this Agreement, this Agreement shall
remain in full force and effect, including his/her release of all claims.

Additionally, if Executive breaks his/her promise in Subsection 5 of Section III
of this Agreement and files a lawsuit or claim based on legal claims that have
been released (other than a claim filed solely for the purpose of challenging
the validity of the waiver of claims under the Age Discrimination in Employment
Act), Executive will pay for all costs incurred by EDS, including its attorneys’
fees, in defending against Executive’s lawsuit and/or claims. In addition, if
Executive breaks his/her promise in Subsection 5 of

 

22



--------------------------------------------------------------------------------

Section III of this Agreement and files a lawsuit or claim based on legal claims
that have been released (other than a claim filed solely for the purpose of
challenging the validity of the waiver of claims under the Age Discrimination in
Employment Act), he/she will pay as liquidated damages to EDS a sum of money
equal to the gross consideration already provided to Executive pursuant to
Subsection 4 of Section III of this Agreement, including, but not limited to,
the monetary equivalent of all previously conveyed non-cash benefits.

In addition to the consequences described above, if Executive breaks, in a
material way, any of the promises he/she made in Subsections 2.1, 2.2, 3, or 13
of Section III of this Agreement, Executive acknowledges the calculation of the
harm done to EDS, and the resulting damages would be extremely difficult to
determine. Therefore, Executive agrees that in the event he/she breaks, in a
material way, any of the promises he/she made in Subsections 2.1, 2.2, 3, or 13
of Section III of this Agreement, he/she will pay as liquidated damages to EDS a
sum of money equal to the gross consideration already provided to Executive
pursuant to Subsection 4 of Section III of this Agreement, including, but not
limited to, the monetary equivalent of all previously conveyed non-cash
benefits; provided, however, if such violation is not intentional, willful, or
grossly negligent, is capable of being cured, and is cured to the reasonable
satisfaction of EDS within thirty (30) days after EDS has provided written
notice to Executive of such violation or failure, then Executive shall not be
obligated to pay such liquidated damages.

13. Confidentiality. Executive and EDS agree the terms of this Agreement shall
be kept strictly confidential, except as may be required by law, and, in the
case of EDS, disclosure is permitted as necessary for business purposes.
Executive may disclose such information to individuals retained by him/her to
provide advice/guidance on personal financial and/or legal matters, or as may be
required by a financial institution for business reasons (but in all such
instances only if Executive shall have first obtained from such individuals
and/or institutions their written agreement to maintain the confidentiality of
such information).

14. Governing Law. This Agreement and its enforceability shall be governed by
and construed in accordance with the substantive law of the State of Texas. Any
dispute or conflict arising out of or relating to this Agreement, except for an
action brought by EDS pursuant to Subsection 2 of Section III of this Agreement,
must be brought in a court that has jurisdiction over matters in Collin County,
Texas. Furthermore, Executive agrees such court shall have personal jurisdiction
over him/her and further agrees to waive any rights he/she may have to challenge
the court’s jurisdiction over him/her.

15. Notices. All notices and other communications hereunder shall be in writing
and shall be given by telecopy or facsimile transmission at the
telecommunications number set forth below, by hand delivery to the other party
or by registered or certified mail, return receipt requested, postage prepaid,
addressed as follows and shall be effective upon receipt:

If to Executive:

Charles S. Feld

[address]

 

23



--------------------------------------------------------------------------------

If to EDS:

Telecommunications Number: (972) 605-1926

5400 Legacy Drive H3-1A-58

Plano, Texas 75024

Attention: Michael E. Paolucci

Vice President, Global Compensation & Benefits

With a copy to:

Telecommunications Number (972) 605-0791

5400 Legacy Drive H3-3A-05

Plano, Texas 75024

Attention: Nick Linn

Vice President, Labor & Employment

EXECUTIVE ACKNOWLEDGES HE/SHE HAS READ THIS AGREEMENT, UNDERSTANDS IT AND IS
VOLUNTARILY ENTERING INTO IT.

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

IN WITNESS WHEREOF, the parties have executed this Agreement to be binding and
enforceable on the Effective Date.

 

EXECUTIVE:     EDS:           Charles S. Feld     By:   Michael H. Jordan      
  Chairman of the Board and Chief Executive Officer Dated:
                                                          Dated:
                                                     

 

24